Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments and arguments have placed the application in condition for allowance.  The prior art rejections to Standke et al. (US Pat. 5,629,400) and Zakikhani (EP-0451665) (each relying on an evidentiary reference for Dow Corning Z6032) have been withdrawn.  Applicants have sufficiently shown that the claimed method used to prepare the N-vinylbenzylaminoalkyl-functional siloxanols are structurally different than the methods which would have been carried out based on the prior art rejections.  Specifically, Applicants have shown that carrying out the hydrolysis of N-vinylbenzyl-2-aminoethyl)aminopropyl trimethoxysilane results in a low-viscosity, nearly methanol-free (after distillation) product which solidifies upon storage at 60 °C after only 1 day.  On the contrary, Applicants have shown that carrying out the hydrolysis of (2-aminoethyl)aminopropyl trimethoxysilane prior to the reaction with vinyl benzyl chloride (which is the method required in the product-by-process limitation of claim 1) results in a low-viscosity product having a low methanol content (<0.1 wt%) and which remains in a low-viscosity state even after 3 weeks of storage at 60 °C.  Such a difference in storage stability would necessarily be tied to a structural difference in the products prepared from the two methods.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766